Citation Nr: 0614132	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-12 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for type II diabetes mellitus.

2.  Entitlement to an effective date earlier than March 27, 
1998, for entitlement to service connection for type II 
diabetes mellitus associated with presumed exposure to 
herbicides.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for residuals of rabies, to include rabies serum 
sickness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The November 2002 
rating decision determined that new and material evidence to 
reopen the previously denied claim for entitlement to service 
connection for residuals of rabies was not received and 
granted service connection for type II diabetes mellitus, 
effective March 27, 1998.  The veteran perfected an appeal of 
both determinations.

The issues of entitlement to an increased initial rating for 
diabetes mellitus and whether new and material evidence has 
been submitted to reopen the claim for service connection for 
residuals of rabies are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

On March 27, 1998, an original statement in support of claim 
dated February 16, 1998 was received with a memorandum from 
the veteran's representative; the statement requested service 
connection for diabetes.  





CONCLUSION OF LAW

Entitlement to an effective date prior to March 27, 1998, for 
the award of service connection for diabetes mellitus is not 
shown.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400, 3.816 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
notice requirement of the VCAA is not prejudicial to the 
veteran if, based on the facts alleged, no entitlement 
exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  In addition, the Court has held that a veteran 
claiming entitlement to an earlier effective date is not 
prejudiced by failure to provide him a VCAA notice if, based 
on the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curium).  As 
discussed below, the Board has determined that the veteran is 
not entitled to an earlier effective date as a matter of law.  
The Board finds, therefore, that he has not been prejudiced 
by the RO's failure to provide him a VCAA notice.




Analysis

The veteran contends that an earlier effective date for the 
award of service connection for diabetes is warranted.  VA 
treatment records of March 1989 reflect that the veteran 
denied any history of diabetes.  VA records of February 1993 
related to treatment of a lacerated finger reflect the 
veteran was diagnosed with non-insulin-dependent diabetes 
mellitus.  The veteran was on insulin for treatment of his 
diabetes as early as 1996.  A May 1996 VA treatment record 
reflects that he was prescribed 20 units of insulin twice 
daily.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2005).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2005).

A specific claim in the form prescribed by the Secretary must 
be filed in order 
for benefits to be paid or furnished to any individual under 
the laws administered 
by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The 
term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

A report of examination or hospitalization which meets 
regulatory requirements 
will be accepted as an informal claim for benefits if the 
report relates to a disability for which service connection 
has already been established.  Once a formal claim 
for compensation has been allowed, receipt of a report of 
examination or hospitalization by VA or the uniformed 
services, evidence from a private physician or layman, or 
evidence from a state or other institution will be accepted 
as an informal claim for benefits.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

The veteran asserts that the effective date for his diabetes 
should relate back to 1984 as did another disability for 
which he is service connected.  The veteran references a 1998 
award effectuating an August 1998 Board decision, though the 
November 1998 rating decision does not reflect a 1984 
effective date for any benefit allowed.  

The RO received the veteran's initial claim for entitlement 
to service connection for diabetes mellitus, submitted by his 
representative in March 1998.  The veteran asserted that his 
diabetes was secondary to his in-service acquired rabies.  
The RO denied the claim in November 1998.  In August 2001, 
the RO received the veteran's claim for entitlement to 
service connection for diabetes mellitus as secondary to 
presumed exposure to Agent Orange.  The November 2002 rating 
decision granted entitlement to service connection on that 
basis with an effective date of March 27, 1998, the date the 
veteran's initial claim was received.

Ordinarily, if compensation is awarded pursuant to a 
liberalizing law or VA issue, as occurred here, the effective 
date of such award shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the act or administrative issue.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); McCay v. Brown, 9 Vet. App. 183 
(1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. 
§§ 3.114, 3.400(p) (2005).

However, as the result of a class action lawsuit brought by 
veterans of the Vietnam War and their survivors, in a May 
1989 decision, the United States District Court for the 
Northern District of California (District Court) invalidated 
the regulation then in effect for adjudicating claims based 
on Agent Orange exposure, 38 C.F.R. 
§ 3.311a(d) (1989).  The District Court also voided all 
benefit denials that had been made under that section of the 
regulation.  See Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I).  

Following the 1989 decision of the District Court, the 
parties entered into a stipulation agreement governing VA's 
re-adjudication of all claims that had been denied under the 
invalidated regulation, which stipulation agreement was made 
an order of the court.  Paragraph 3 of the stipulation and 
order provided:

[a]s soon as a final rule is issued service 
connecting, based on dioxin exposure, any ... 
disease which may be service connected in the 
future pursuant to the Agent Orange Act of 1991, 
the VA shall promptly thereafter readjudicate all 
claims for any such disease which were voided by 
the Court's order of May 3, 1989, as well as 
adjudicate all similar claims filed subsequent to 
the Court's May 3, 1989 Order.

According to Paragraph 5, the effective date for disability 
compensation based on the re-adjudication of a claim that was 
voided by the District Court shall be the date the voided 
claim was originally filed.  The District Court subsequently 
interpreted the stipulation and order, in light of the 1989 
decision, as requiring VA to re-adjudicate all claims voided 
in the 1989 decision if the disease was subsequently 
presumptively service connected, even if the original claim 
was not expressly based on Agent Orange exposure.  The 
District Court also determined that, if the re-adjudication 
resulted in a grant of service connection, the effective date 
would be the date of the original claim.  See Nehmer v. 
United States Veterans' Administration, 32 F. Supp.2d 1175 
(N.D. Cal. 1999) (Nehmer II).

In a later decision the United States Court of Appeals for 
the 9th Circuit (9th Circuit) interpreted Paragraph 3 of the 
stipulation and order as applying to all claims voided by the 
District Court in the May 1989 order, as well as all similar 
claims filed subsequent to the May 1989 order.  In addition, 
if the re-adjudication of a "similar claim" resulted in an 
award of benefits, the effective date for the grant of 
service connection is the date of the original claim.  In 
other words, VA is bound by the provisions of Paragraph 3 of 
the stipulation and order, even if the original denial of 
benefits was based on a valid regulation that replaced the 
invalidated 38 C.F.R. § 3.311a.  See Nehmer v. United States 
Veterans Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).

VA promulgated a regulation to implement the court decisions 
in Nehmer. According to that regulation, if a Nehmer class 
member's claim for disability compensation for the covered 
herbicide disease was either pending before VA on May 3, 
1989, or was received by VA between that date and the 
effective date of the regulation establishing a presumption 
of service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  A 
Nehmer class member is defined as a Vietnam veteran who has a 
"covered herbicide disease."  A "covered herbicide disease" 
means a disease for which the Secretary of Veterans Affairs 
has established a presumption of service connection before 
October 1, 2002, pursuant to the Agent Orange Act of 1991.  
38 C.F.R. § 3.816.

The documents associated with the claims file, specifically, 
the SOC, reflects that the RO assigned the veteran's 
effective date in accordance with the Nehmer decisions and 
the applicable regulation.  See 38 C.F.R. § 3.816.  Although 
the veteran did not apply for service connection for his 
diabetes mellitus on a herbicide-associated presumptive basis 
until 2001, the RO based his effective date on the date his 
original claim for diabetes was received in March 1997, even 
though it was for entitlement to service connection as 
secondary to rabies.

The Board notes the treatment records associated with the 
claims file reflect a diagnosis of diabetes mellitus as early 
as 1993, but the veteran was not service connected for 
diabetes mellitus at that time.  Treatment records may serve 
as an informal claim for benefits only for conditions for 
which service connection has been established.  See 38 C.F.R. 
§ 3.157.  Thus, any diabetes mellitus-related treatment 
records received prior to March 27, 1998 may not constitute 
an informal claim.

The veteran's representative argues that a Statement in 
Support of Claim (VA Form 21-4138) dated February 16, 1998 
could constitute an informal claim.  While this document 
clearly can be construed as an informal claim, there is no VA 
stamp showing the date of receipt on it, and it is included 
with a large packet of papers and two cover letters submitted 
by the veteran's representative on March 27, 1998.  The VA 
Form 21-4138 is specifically listed on the cover letter as 
being included.  Thus, the first claim requesting 
compensation for diabetes under any theory of entitlement was 
received by the RO on March 27, 1998.  As noted above, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim.  38 U.S.C.A. § 5110(a)

For the reasons set forth above, the Board finds that 
entitlement to an effective date prior to March 27, 1998, for 
the grant of service connection for diabetes mellitus is not 
shown as a matter of law.  38 C.F.R. § 3.816.  See Shields v. 
Brown, 8 Vet. App. 346, 349 (1995) (an earlier effective date 
cannot be granted in the absence of statutory authority; 
which requires the filing of a claim); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, entitlement should be denied as a 
matter of law).


ORDER

Entitlement to an effective date earlier than March 27, 1998, 
for entitlement to service connection for type II diabetes 
mellitus as secondary to exposure to herbicides is denied.


REMAND

Service connection for residuals of rabies vaccine was denied 
in January 1973, and subsequent claims were denied, with the 
last denial occurring in a November 1998 rating decision, 
which determined that new and material evidence to reopen the 
claim was not received.  The veteran's current application to 
reopen the previously denied claim for entitlement to service 
connection for residuals of rabies vaccine sickness was 
received in March 2002.  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

During the pendency of this appeal the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).  In 
that decision, the Court held that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought. 

In that regard, the Court noted that VA's obligation to 
provide a claimant with notice of what constitutes new and 
material evidence to reopen a service-connection claim may be 
affected by the evidence that was of record at the time that 
the prior claim was finally denied.  The Court further stated 
that the VCAA requires, in the context of a claim to reopen, 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, no VCAA letter providing notice regarding the 
need for new and material evidence has been provided.  Thus, 
remand for an appropriate letter is required.  

With regard to the claim for an increased rating for 
diabetes, the Board also notes that although the veteran was 
provided with VCAA notice on establishing service connection 
for this disorder, no notice pertaining to what is necessary 
to establish a claim for an increased rating has been 
provided.  Thus, on remand, appropriate VCAA notice 
pertaining to the appeal for an increased rating should be 
provided in accordance with Dingess, supra.

The Board also notes that the veteran has never been provided 
with a VA examination for his diabetes.  The Board finds that 
such an examination is necessary to adequately evaluate this 
disability.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Finally, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following 
action.

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to the claims for increased rating 
for diabetes and the request to reopen the 
previously denied claim for service 
connection for residuals of rabies.  See 
also 38 C.F.R. § 3.159 (2002).
The letter must specifically advise the 
veteran to submit or identify evidence 
that would reflect that he has current 
residual disability from his rabies 
treatment in service, and the type of 
evidence needed to establish service 
connection as well as disability rating 
and effective date for the claims on 
appeal as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and Kent v. Nicholson, 
No. 04-181 (U.S. Vet. App. March 31, 
2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for diabetes 
since July 2004.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should also obtain 
current VA treatment records.

3.  The veteran should be afforded a VA 
diabetes examination to determine the 
current nature and severity of his 
diabetes.  The claims folder must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
All symptomatology and complications 
should be described in detail.  The 
examiner should also indicate whether 
regulation of the veteran's activities is 
required to control his diabetes.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).



		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


